                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                               LYNCHBURG DIVISION


WALKER T. SIGLER,                               )
                                                )       Civil Action Nos. 6:19CV00039
v.                                              )
                                                )
EDWARD GEORGE FERRON,                           )
ET AL.                                          )       By: Hon. Michael F. Urbanski
                                                )       Chief United States District Judge


                                               ORDER


        Upon the request of the parties, it is ORDERED and ADJUDGED that this case is

REFERRED to the Honorable Robert S. Ballou, United States Magistrate Judge, for the purposes

of mediation. The parties are advised that any information provided during the proceeding shall

treated on a confidential basis, and shall not be shared with any other officer of the court.


        The Clerk is directed to send certified copies of this Order to all counsel of record and to the

Honorable Robert S. Ballou, United States Magistrate Judge, Roanoke, Virginia.


                                                        Entered: August 7, 2019.


                                                        s/ Michael F. Urbanski
                                                        Michael F. Urbanski
                                                        Chief United States District Judge




Case 6:19-cv-00039-MFU-RSB Document 18 Filed 08/07/19 Page 1 of 1 Pageid#: 55
